Name: Commission Regulation (EEC) No 2316/89 of 28 July 1989 fixing the minimum price applicable to dried grapes during the 1989/90 marketing year as well as the countervailing charges to be imposed where that price is not observed
 Type: Regulation
 Subject Matter: prices;  tariff policy;  foodstuff
 Date Published: nan

 29 . 7 . 89 Official Journal of the European Communities No L 220/45 COMMISSION REGULATION (EEC) No 2316/89 of 28 July 1989 fixing the minimum price applicable to dried grapes during the 1989/90 marketing year as well as the countervailing charges to be imposed where that price is not observed world market for significant quantities by the most representative non-member countries ; Whereas a minimum import price must be fixed for currants and other dried grapes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum import price applicable to dried grapes during the 1989/90 marketing year shall be as set out in Annex I. 2. The countervailing charge to be imposed where the minimum import price referred to in paragraph 1 is not observed shall be as set out in Annex II . Article 2 This Regulation shall enter into force on 1 September 1989. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 125/89 (2), and in particular Article 9 (6) thereof, Whereas, in accordance with Article 9 (2) of Regulation (EEC) No 426/86, the minimum import price for dried grapes shall be determined having regard to :  the free-at-frontier price on import into the Community,  the prices obtaining in international trade,  the situation on the internal Community market,  the trend of trade with third countries ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules relating to the system of minimum import prices for dried grapes (3) provides that countervailing charges shall be fixed by reference to a scale of import prices ; whereas the maximum countervailing charge shall be determined on the basis of the most favourable prices applied on the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 118, 29 . 4. 1989, p. 29 . 3 OJ No L 197, 27. 7. 1985, p. 10 . No L 220/46 Official Journal of the European Communities 29 . 7. ANNEX I Minimum import prices (ECU/tonne) CN code Description Minimumimport price 0806 20  C)ried grapes :   In immediate containers of a net capacity of 2 kg or less : 0806 20 11 0806 20 19    Currants    Other   Other : 989,03 1 034,68 0806 20 91 0806 20 99    Currants    Other 855,86 895,36 ANNEX II Countervailing charges 1 . Currants falling within CN code 0806 20 11 (ECU/tonne) Import price applied Countervailing charge to be levied less than but not less than 989,03 979,14 95936 929,69 900,02 979,14 959,36 929,69 900,02 9,89 29,67 59,34 89,01 144,67 2. Currants falling within CN code 0806 20 91 (ECU/tonne) Import pri ce applied Countervailing charge to be levied less than but not less than 855,86 847,30 830,18 804,51 778,83 847,30 830,18 804,51 778,83 8,56 11,50 11,50 11,50 11,50 3. Dried grapes falling within CN code 0806 20 19 (ECU/tonne) Import price applied Countervailing charge to be levied less than but not less than 1 034,68 1 024,33 10,35 1 024,33 1 003,64 31,04 1 003,64 972,60 62,08 972,60 941,56 93,12 941,56 190,32 29 . 7 . 89 Official Journal of the European Communities No L 220/47 4. Dried grapes falling within code CN 0806 20 99 (ECU/tonne) Import price applied Countervailing charge to be levied less than but not less than 895,36 886,41 8,95 886,41 868,50 26,86 868,50 841,64 51,00 841,64 814,78 51,00 814,78 51,00